DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/512,255, filed on 15 June 2019.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0158417 by Xiang et al. (“Xiang”), in view of U.S. Pub. No. 2010/0156776 by Jeoung et al. (“Jeoung”), and in further view of U.S. Pub. No. 2017/0154566 by Ryoo et al. (“Ryoo”).

	As to claim 1, Xiang discloses a display device (Xiang, display panel, Figure 10A) comprising:
2a first display area (Xiang, first display area B1, Figure 10A) including first pixels (Xiang, pixels 01, Figure 10A) and first data lines connected to the first pixels (Xiang, a source of the pixel switch T is typically connected with one or the data signal lines VDATA, Figure 7, ¶ [0067]); 
3a second display area (Xiang, second display area B2, Figure 10A) including second pixels (Xiang, pixels 01, Figure 10A) and second data lines connected to the 4second pixels (Xiang, a source of the pixel switch T is typically connected with one or the data signal lines VDATA, Figure 7, ¶ [0067]), the second display area being adjacent to the first display area in a horizontal 5direction and having a length less than a length of the first display area in a vertical direction; As shown in figure 10A of Xiang, the second display area B2 is adjacent to the first display area B1 and has a length less than first display area B1 in a direction. 
6a first non-display area being adjacent to the first display area and the second display area 7in the horizontal direction and the vertical direction (Xiang, the notch-shaped area A can be located on the left of the second display area B2 as illustrated in FIG. 10A; or the notch-shaped area A can be located on the right of the second display area B2 as illustrated in FIG. 10B, ¶ [0074]), respectively; 
wherein the first data lines and the second data lines extend in the vertical direction in the 17first display area and the second display area (Xiang, a source of the pixel switch T is typically connected with one or the data signal lines VDATA, Figure 7, ¶ [0067]), respectively, Xiang teaches the pixels receiving data signal lines which are arranged to extend into both the first display area B1 and second display area B2.
Xiang does not expressly disclose
8a data driver configured to output data signals corresponding to the first and second 9pixels through first and second output lines, respectively; and 
10a switch unit connected between the first and second output lines and the first and second 11data lines, the switch unit comprising: 
12a first switch unit comprising a demultiplexer configured to alternately connect 13each of the first output lines to a plurality of corresponding first data lines; and 
14a second switch unit configured to connect the second output lines to different 15second data lines, respectively, 
18wherein the second data lines extend from the second display area, through the first non-19display area, to the second switch unit, and the second data lines are arranged at a first interval in 20the second display area and at a second interval less than the first interval in the first non-display area.  
Jeoung teaches a display device with
8a data driver (Jeoung, data driver 44, Figure 3) configured to output data signals corresponding to the first and second 9pixels through first and second output lines (Jeoung, data signal lines S1 to                         
                             
                            
                                
                                    S
                                    m
                                
                                
                                    3
                                
                            
                        
                    , Figure 3), respectively; and 
10a switch unit (Jeoung, demultiplexer 50, Figure 3) connected between the first and second output lines (Jeoung, data signal lines S1 to                         
                             
                            
                                
                                    S
                                    m
                                
                                
                                    3
                                
                            
                        
                    , Figure 3) and the first and second 11data lines (Jeoung, data lines D1 to Dm, Figure 3), the switch unit comprising: 
12a first switch unit (Jeoung, left boxed area of demultiplexer 50 which output signal to data lines D1 to D3, Figure 3) comprising a demultiplexer (Jeoung, demultiplexer 50, Figure 3) configured to alternately connect 13each of the first output lines to a plurality of corresponding first data lines (Jeoung, data lines D1 to D3, Figure 3); and 
14a second switch unit (Jeoung, right boxed area of demultiplexer 50 which output signal to data lines Dm-2 to Dm, Figure 3) configured to connect the second output lines to different 15second data lines (Jeoung, data lines Dm-2 to Dm, Figure 3), respectively, 

Thus, Xiang, as modified by Jeoung, teaches the different switch units which provide signals from a data driver to the data lines for the pixels of a display device.
Xiang, as modified by Jeoung, still does not expressly teach
18wherein the second data lines extend from the second display area, through the first non-19display area, to the second switch unit, and the second data lines are arranged at a first interval in 20the second display area and at a second interval less than the first interval in the first non-display area.  
Ryoo teaches a display device 1618wherein the second data lines extend from the second display area, through the first non-19display area, to the second switch unit, and the second data lines are arranged at a first interval in 20the second display area and at a second interval less than the first interval in the first non-display area (Ryoo, The data lines D3 to D8 are extended along the vertical direction and making a detour around the opening HL in the first opening area HLA1. The data lines D3 to D8 may be arranged along a circumference of the opening HL in the first opening area HLA1. The data lines D3 to D8 making the detour around the opening HL may be disposed at intervals of a minimum distance L2 (see FIG. 6) to the extent that they are not short-circuited from one another. The separation distance L2 between the data lines D3 to D8 is shorter than a separation distance L1 (see FIG. 5) between the gate lines G2 to G5 and the data lines D3 to D8 to reduce a parasitic capacitance between the gate lines G2 to G5 and the data lines D3 to D8. Figures 5 and 6, ¶ [0072]). Ryoo teaches the opening area (non-display area) having data lines more closely placed as compared to the display area.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiang’s data line arrangement to include Ryoo’s data line arrangement through the non-display area because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Xiang to include Ryoo is expressly provided by Ryoo, stating that the placement of the data lines in this manner reduces parasitic capacitance between the lines (Ryoo, The separation distance L2 between the data lines D3 to D8 is shorter than a separation distance L1 (see FIG. 5) between the gate lines G2 to G5 and the data lines D3 to D8 to reduce a parasitic capacitance between the gate lines G2 to G5 and the data lines D3 to D8. Figures 5 and 6, ¶ [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date 
	Thus, Xiang, as modified by Jeoung and Ryoo, teaches the data lines in the non-display area with a reduced spacing interval between them compared to in the display areas.
As to claim 2, Xiang, as modified by Jeoung and Ryoo, teaches the display device wherein the second switch unit (Jeoung, right boxed area of demultiplexer 50 which output signal to data lines Dm-2 to Dm, Figure 3) comprises a plurality of second switches (Jeoung, transistors, Figure 3) configured to connect the second output lines (Jeoung, data signal line                         
                            
                                
                                    S
                                    m
                                
                                
                                    3
                                
                            
                        
                    , Figure 3) with the second data 3lines (Jeoung, data lines Dm-2 to Dm, Figure 3) at a ratio of 1:1.  As shown in figure 3 of Jeoung, each switch within the right boxed area of demultiplexer 50 connects the data signal line with a respective data line Dm-2 to Dm at a time. The timing is shown in figures 3 and 4 of Jeoung. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 3, Xiang, as modified by Jeoung and Ryoo, teaches the display device 1wherein the first switch unit (Jeoung, left boxed area of demultiplexer 50 which output signal to data lines D1 to D3, Figure 3) comprises a plurality 2of first switches (Jeoung, transistors T1-T3, Figure 3) configured to connect the first output lines (Jeoung, first data signal line S1, Figure 3) with the first data lines (Jeoung, data at a ratio of 31:N, where N is a natural number of 2 or more.  As shown in figures 3 and 4 of Jeoung, the demultiplexer 50 connects the first data signal line to multiple data lines at different times. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Xiang, as modified by Jeoung and Ryoo, teaches the display device wherein the demultiplexer comprises: 
a 1-1-th switch (Jeoung, transistor T1, Figure 3) configured to be turned on in response to a first control signal (Jeoung, demultiplex signal line DS1, Figure 3) so that one of the first output lines is connected to one of the first data lines (Jeoung, data line D1, Figure 3); and
a 1-2-th switch (Jeoung, transistor T2, Figure 3) configured to be turned on in response to a second control signal (Jeoung, demultiplex signal line DS2, Figure 3) so that the one of the first output lines is connected to another one of the first data lines (Jeoung, data line D2, Figure 3). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 5, Xiang, as modified by Jeoung and Ryoo, teaches the display device 1wherein the first and second control signals 2respectively have turn-on voltages at different timings (Jeoung, three demultiplex signals generated in the data driver 44 can be applied to three demultiplex signal lines DS1-DS3.  The three demultiplex signals can be sequentially low level during one horizontal period, as shown in FIG. 4. Figure 4, ¶ [0039]). In addition, the motivation used is the same as in the rejection of claim 1.
wherein the 1-1-th and 1-2-th switches are 2respectively connected to two first data lines disposed adjacent to each other in the first display 3area.  As shown in figure 3 of Jeoung, the transistors T1 and T2 as well as the data lines D1 and D2 are disposed adjacent to each other. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 7, Xiang, as modified by Jeoung and Ryoo, teaches the display device1 wherein the 1-1-th and 1-2-th switches are disposed adjacent to each other. As shown in figure 3 of Jeoung, the transistors T1 and T2 as well as the data lines D1 and D2 are disposed adjacent to each other. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 8, Xiang, as modified by Jeoung and Ryoo, teaches the display device wherein the 1-1-th and 1-2-th switches are respectively connected to first data lines connected to first pixels that are provided to emit same 3color light and disposed on two different columns in the first display area. As shown in figure 3 of Jeoung, all the data line columns connected to the transistor T1 are for red pixels, transistor T2 are for green pixels, and transistor T3 are for blue pixels. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 9, Xiang, as modified by Jeoung and Ryoo, teaches the display device wherein the second switch unit comprises a 2plurality of second switches configured to be simultaneously turned on in response to one of the 3first and second control signals so that the second output lines are simultaneously connected to 4the different second data lines. As shown in figures 3 and 4 of Jeoung, 
As to claim 10, Xiang, as modified by Jeoung and Ryoo, teaches the display device 1wherein the second switch unit (Jeoung, right boxed area of demultiplexer 50 which output signals to data lines Dm-2 to Dm, Figure 3) comprises a 2plurality of second switches (Jeoung, transistors in right demux box, Figure 3) configured to be alternately turned on in response to the first and 3second control signals so that each of the second output lines is connected to a corresponding one 4of the second data lines (Jeoung, Three demultiplex signals generated in the data driver 44 can be applied to three demultiplex signal lines DS1-DS3.  The three demultiplex signals can be sequentially low level during one horizontal period, as shown in FIG. 4. Figure 4, ¶ [0039]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 11, Xiang, as modified by Jeoung and Ryoo, teaches the display device 
12wherein the first data lines (Jeoung, data lines D1-D3, Figure 3) extend from the first display area in the vertical direction and 3are connected to the data driver (Jeoung, data driver 44, Figure 3) through the first switch unit (Jeoung, left boxed area of demultiplexer 50 which output signals to data lines D1-D3, Figure 3), and 
4wherein the second data lines (Jeoung, data lines Dm-2 to Dm, Figure 3) extend from the second display area in the vertical direction, 5pass through the first non-display area, and are connected to the data driver (Jeoung, data driver 44, Figure 3) through the second 6switch unit (Jeoung, right boxed area of demultiplexer 50 which output signals to data lines Dm-2 to Dm, Figure 3). As shown in figure 3A of Xiang, the first non-pixel area is the area between the second display area B2 which does not include pixels. The combination of Xiang, Jeoung, and Ryoo teaches the data lines of Jeoung passing through the first non-pixel area in the horizontal direction as all the lines are in the horizontal direction in the display areas. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 12, Xiang, as modified by Jeoung and Ryoo, teaches the display device wherein the first data lines are arranged in the first display area at the first interval (Xiang, a source of the pixel switch T is typically connected with one or the data signal lines VDATA, Figure 7, ¶ [0067]).  As shown in figure 10A of Xiang, the scan signal lines 02 are arranged at a first interval in the display areas.
As to claim 13, Xiang, as modified by Jeoung and Ryoo, teaches the display device wherein, during a first period of each horizontal period, the data driver outputs, to the 3first output lines, data signals of first pixels connected to a first group of the first data lines (Jeoung, three demultiplex signals generated in the data driver 44 can be applied to three demultiplex signal lines DS1-DS3.  The three demultiplex signals can be sequentially low level during one horizontal period, as shown in FIG. 4. Figure 4, ¶ [0039]), and 
4wherein, during a second period of the each horizontal period, the data driver outputs, to sthe first output lines, data signals of first pixels connected to a second group of the first data lines (Jeoung, three demultiplex signals generated in 
As to claim 14, Xiang, as modified by Jeoung and Ryoo, teaches the display device 12wherein, during each horizontal period, the data driver alternately outputs, to a first group 3of the second output lines, data signals of second pixels connected to a first group of the second 4data lines and data signals of second pixels connected to a second group of the second data lines (Jeoung, Three demultiplex signals generated in the data driver 44 can be applied to three demultiplex signal lines DS1-DS3.  The three demultiplex signals can be sequentially low level during one horizontal period, as shown in FIG. 4. Figure 4, ¶ [0039]), sand 
6wherein, during the each horizontal period, the data driver swaps the data signals that are 7output to the first group of the second output lines, and outputs the swapped data signals to a 8second group of the second output lines (Jeoung, three demultiplex signals generated in the data driver 44 can be applied to three demultiplex signal lines DS1-DS3.  The three demultiplex signals can be sequentially low level during one horizontal period, as shown in FIG. 4. Figure 4, ¶ [0039]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 15, Xiang, as modified by Jeoung and Ryoo, teaches the display device further comprising a third display area being 2adjacent to the first display area in the horizontal direction and facing the second display area 3with the first non-display area interposed therebetween.  As shown in figure 3A of Xiang, the third 
As to claim 16, Xiang, as modified by Jeoung and Ryoo, teaches the display device wherein the third display area includes third 2pixels connected to the second data lines.  As shown in figure 3A of Xiang, the third display area is the right side of the second display area B2 which has pixels while the second pixel area is the left side of the second display area B2. As shown in figure 3A of Xiang, the right side of the second display area B2 is connected to the same signal lines 02 of the same row as the left side of the second display area B2. 
As to claim 17, Xiang, as modified by Jeoung and Ryoo, teaches the display device wherein the second data lines extend from the second display area, through the first non-display area, to the third display area. As shown in figure 3A of Xiang, the right side of the second display area B2 is connected to the same signal lines 02, which are shown to extend through the non-display area, of the same row as the left side of the second display area B2.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0162637 by Choi et al. teaches a display device with data lines more closely aligned as they go around a hole (Fig. 3A).

U.S. Pub. No. 2018/0166017 by Li et al. teaches a display panel with a non-display area between display areas which has scan lines passing through the non-display area (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691